 
Exhibit 10.21
 


K ONE W ONE LTD.


WAIVER AGREEMENT
PureDepth, Inc.




1.           Holder Representations.   K One W One Ltd, its successors and
assigns (the “Holder”) is the holder of (a) shares of Common Stock (“Common
Stock”) of the PureDepth, Inc. (the “Company”) and (b) warrants to purchase
shares of Common Stock (each such warrant, a “Warrant”)(collectively the Common
Stock and Warrants may be referred to as the “Securities”).  The Holder is the
sole and lawful owner of all right, title and interest in and to each such
Securities, and is duly authorized to enter into this Waiver Agreement (the
“Agreement”).  This Agreement, when executed by the Holder, will constitute a
valid and binding obligation of the Holder enforceable in accordance with its
terms.


2.           Agreement.  For consideration, the receipt and adequacy of which
hereby is acknowledged, the Holder hereby agrees as follows:
 
(a)           Waiver of Registration Rights.  The Holder hereby waives any and
all rights (whether pursuant to a subscription agreement, a warrant agreement or
any other written or oral agreement with the Company) to obligate the Company to
(i) register any securities of the Company held by the Holder as of the date
hereof, including without limitation the Common Stock and any shares issued or
issuable upon exercise of any Warrants, or (ii) provide notice to the Holder or
take any other action with respect to any registration of securities of the
Company.
 
(b)           Except as modified by this Agreement, all terms and conditions of
the Warrants shall remain in full force and effect.


2.           Miscellaneous.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
conflicts-of-law provisions.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.  The provisions of this Agreement shall
extend to and be binding upon the legal successor and assigns of the parties
hereto.

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF,  the parties hereto have caused this Agreement to be
executed and delivered by each of them or their respective officers thereunto
duly authorized, all as of the dates set forth below (the latter of which shall
be deemed the effective date of this Agreement).


 

 
COMPANY:
     
PUREDEPTH, INC.
 
 
By: /s/ Jonathan J. McCaman
 
Jonathan J. McCaman, Chief Financial Officer
 
Date:  August 2, 2007



 

 
HOLDER:
     
K One W One, Ltd.
     
By: /s/ Bryan Mayo-Smith
 
 
Name: Bryan
Mayo-Smith                                                                    
 
Title:
Director                                                                    
     
Date:  July 31, 2007

 
 


 
Page 2 of 2